
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4113
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 28, United States Code, to
		  clarify the jurisdiction of the Federal courts, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Courts Jurisdiction and
			 Venue Clarification Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Jurisdictional Improvements
					Sec. 101. Treatment of resident aliens.
					Sec. 102. Citizenship of corporations and insurance companies
				with foreign contacts.
					Sec. 103. Removal and remand procedures.
					Sec. 104. Effective date.
					Title II—Venue and Transfer Improvements
					Sec. 201. Scope and definitions.
					Sec. 202. Venue generally.
					Sec. 203. Repeal of section 1392.
					Sec. 204. Change of venue.
					Sec. 205. Effective date.
				
			IJurisdictional
			 Improvements
			101.Treatment of
			 resident aliensSection 1332(a) of
			 title 28, United States Code, is amended—
				(1)by striking the
			 last sentence; and
				(2)in paragraph (2),
			 by inserting after foreign state the following: , except
			 that the district courts shall not have original jurisdiction under this
			 subsection of an action between citizens of a State and citizens or subjects of
			 a foreign state who are lawfully admitted for permanent residence in the United
			 States and are domiciled in the same State.
				102.Citizenship of
			 corporations and insurance companies with foreign contactsSection 1332(c)(1)
			 of title 28, United States Code, is amended—
				(1)by striking
			 any State and inserting every State and foreign
			 state;
				(2)by striking
			 the State and inserting the State or foreign
			 state; and
				(3)by striking all
			 that follows party-defendant, and
			 inserting
					
						such insurer shall be deemed a
			 citizen of—(A)every State and foreign state of which the
				insured is a citizen;
						(B)every State and foreign state by which the
				insurer has been incorporated; and
						(C)the State or
				foreign state where the insurer has its principal place of business;
				and
						.
				103.Removal and
			 remand procedures
				(a)Actions
			 removable generallySection 1441 of title 28, United
			 States Code, is amended as follows:
					(1)The section
			 heading is amended by striking Actions removable generally and inserting
			 Removal of civil
			 actions.
					(2)Subsection (a) is
			 amended—
						(A)by striking
			 (a) Except and inserting (a)
			 Generally.—Except; and
						(B)by striking the
			 last sentence;
						(3)Subsection (b) is
			 amended to read as follows:
						
							(b)Removal based on
				diversity of citizenship(1)In determining whether a civil action is
				removable on the basis of the jurisdiction under section 1332(a) of this title,
				the citizenship of defendants sued under fictitious names shall be
				disregarded.
								(2)A
				civil action otherwise removable solely on the basis of the jurisdiction under
				section 1332(a) of this title may not be removed if any of the parties in
				interest properly joined and served as defendants is a citizen of the State in
				which such action is brought.
								.
					(4)Subsection (c) is
			 amended to read as follows:
						
							(c)Joinder of
				federal law claims and state law claims(1)If a civil action
				includes—
									(A)a claim arising under the
				Constitution, laws, or treaties of the United States (within the meaning of
				section 1331 of this title), and
									(B)a claim not within the original or
				supplemental jurisdiction of the district court or a claim that has been made
				nonremovable by statute,
									the
				entire action may be removed if the action would be removable without the
				inclusion of the claim described in subparagraph (B).(2)Upon removal of an action described
				in paragraph (1), the district court shall sever from the action all claims
				described in paragraph (1)(B) and shall remand the severed claims to the State
				court from which the action was removed. Only defendants against whom a claim
				described in paragraph (1)(A) has been asserted are required to join in or
				consent to the removal under paragraph
				(1).
								.
					(5)Subsection (d) is
			 amended by striking (d) Any and inserting (d)
			 Actions against foreign
			 states.—Any.
					(6)Subsection (e) is
			 amended by striking (e)(1) Notwithstanding and inserting
			 (e) Multiparty,
			 multiforum jurisdiction.—(1) Notwithstanding.
					(7)Subsection (f) is
			 amended—
						(A)by striking
			 (f) The court and inserting (f)
			 Derivative removal
			 jurisdiction.—The court; and
						(B)by striking
			 under this section and inserting under this title or
			 other applicable law.
						(b)Procedure for
			 removal of civil actionsSection 1446 of title 28, United
			 States Code, is amended as follows:
					(1)The section
			 heading is amended to read as follows:
						
							1446.Procedure for
				removal of civil
				actions
							.
					(2)Subsection (a) is
			 amended—
						(A)by striking
			 (a) A defendant and inserting (a)
			 Generally.—A
			 defendant; and
						(B)by striking
			 or criminal prosecution.
						(3)Subsection (b) is
			 amended—
						(A)by striking
			 (b) The notice and inserting (b)
			 Requirements;
			 generally.—(1) The notice; and
						(B)by striking the second paragraph and
			 inserting the following:
							
								(2)(A)When a civil action is
				removed solely under section 1441(a), all defendants who have been properly
				joined and served must join in or consent to the removal of the action.
									(B)Each defendant shall have 30 days
				after receipt by or service on that defendant of the initial pleading or
				summons described in paragraph (1) to file the notice of removal.
									(C)If defendants are served at different
				times, and a later-served defendant files a notice of removal, any
				earlier-served defendant may consent to the removal even though that
				earlier-served defendant did not previously initiate or consent to removal.
									(3)Except as provided in subsection (c), if
				the case stated by the initial pleading is not removable, a notice of removal
				may be filed within thirty days after receipt by the defendant, through service
				or otherwise, of a copy of an amended pleading, motion, order or other paper
				from which it may first be ascertained that the case is one which is or has
				become
				removable.
								;
						(C)by striking
			 subsection (c) and inserting the following:
							
								(c)Requirements;
				removal based on diversity of citizenship(1)A case may not be removed under subsection
				(b)(3) on the basis of jurisdiction conferred by section 1332 more than 1 year
				after commencement of the action, unless the plaintiff has acted in bad faith
				in order to prevent a defendant from removing the action.
									(2)If removal of a civil action is sought on
				the basis of the jurisdiction conferred by section 1332(a), the sum demanded in
				good faith in the initial pleading shall be deemed to be the amount in
				controversy, except that—
										(A)the notice of removal may assert the
				amount in controversy if the initial pleading seeks—
											(i)nonmonetary relief; or
											(ii)a money judgment, but the State
				practice either does not permit demand for a specific sum or permits recovery
				of damages in excess of the amount demanded; and
											(B)removal of the action is proper on the
				basis of an amount in controversy asserted under subparagraph (A) if the
				district court finds, by the preponderance of the evidence, that the amount in
				controversy exceeds the amount specified in section 1332(a).
										(3)(A)If the case stated by the initial pleading
				is not removable solely because the amount in controversy does not exceed the
				amount specified in section 1332(a), information relating to the amount in
				controversy in the record of the State proceeding, or in responses to
				discovery, shall be treated as an other paper under subsection
				(b)(3).
										(B)If the notice of removal is filed
				more than 1 year after commencement of the action and a finding is made that
				the plaintiff deliberately failed to disclose the actual amount in controversy
				to prevent removal, that finding shall be deemed bad faith under paragraph
				(1).
										.
						(4)Section 1446 is
			 further amended—
						(A)in subsection (d),
			 by striking (d) Promptly and inserting (d)
			 Notice to adverse parties and
			 State court.—Promptly;
						(B)by striking
			 thirty days each place it appears and inserting 30
			 days;
						(C)by striking
			 subsection (e); and
						(D)in subsection (f),
			 by striking (f) With respect and inserting (e)
			 Counterclaim in
			 337 proceeding.—With
			 respect.
						(c)Procedure for
			 removal of criminal actionsChapter
			 89 of title 28, United States Code, is amended by adding at the
			 end the following new section:
					
						1454.Procedure for
				removal of criminal prosecutions
							(a)Notice of
				removalA defendant or
				defendants desiring to remove any criminal prosecution from a State court shall
				file in the district court of the United States for the district and division
				within which such prosecution is pending a notice of removal signed pursuant to
				Rule 11 of the Federal Rules of Civil Procedure and containing a short and
				plain statement of the grounds for removal, together with a copy of all
				process, pleadings, and orders served upon such defendant or defendants in such
				action.
							(b)Requirements(1)A notice of removal of a criminal
				prosecution shall be filed not later than 30 days after the arraignment in the
				State court, or at any time before trial, whichever is earlier, except that for
				good cause shown the United States district court may enter an order granting
				the defendant or defendants leave to file the notice at a later time.
								(2)A notice of removal of a criminal
				prosecution shall include all grounds for such removal. A failure to state
				grounds that exist at the time of the filing of the notice shall constitute a
				waiver of such grounds, and a second notice may be filed only on grounds not
				existing at the time of the original notice. For good cause shown, the United
				States district court may grant relief from the limitations of this
				paragraph.
								(3)The filing of a notice of removal of
				a criminal prosecution shall not prevent the State court in which such
				prosecution is pending from proceeding further, except that a judgment of
				conviction shall not be entered unless the prosecution is first
				remanded.
								(4)The United States district court in
				which such notice is filed shall examine the notice promptly. If it clearly
				appears on the face of the notice and any exhibits annexed thereto that removal
				should not be permitted, the court shall make an order for summary
				remand.
								(5)If the United States district court
				does not order the summary remand of such prosecution, it shall order an
				evidentiary hearing to be held promptly and, after such hearing, shall make
				such disposition of the prosecution as justice shall require. If the United
				States district court determines that removal shall be permitted, it shall so
				notify the State court in which prosecution is pending, which shall proceed no
				further.
								(c)Writ of habeas
				corpusIf the defendant or defendants are in actual custody on
				process issued by the State court, the district court shall issue its writ of
				habeas corpus, and the marshal shall thereupon take such defendant or
				defendants into the marshal’s custody and deliver a copy of the writ to the
				clerk of such State
				court.
							.
				(d)Conforming
			 amendments
					(1)The table of
			 sections for
			 chapter 89 of title 28,
			 United States Code, is amended—
						(A)in the item
			 relating to section 1441, by striking Actions removable
			 generally and inserting Removal of civil actions;
						(B)in the item
			 relating to section 1446, by inserting of civil actions after
			 removal; and
						(C)by adding at the
			 end the following new item:
							
								
									1454. Procedure for removal of criminal
				prosecutions.
								
								.
						(2)Section 1453(b) of
			 title 28, United States Code, is amended by striking 1446(b) and
			 inserting 1446(c)(1).
					104.Effective
			 date
				(a)In
			 generalSubject to subsection
			 (b), the amendments made by this title shall take effect upon the expiration of
			 the 30-day period beginning on the date of the enactment of this Act, and shall
			 apply to any action or prosecution commenced on or after such effective
			 date.
				(b)Treatment of
			 cases removed to federal courtFor purposes of subsection (a), an
			 action or prosecution commenced in State court and removed to Federal court
			 shall be deemed to commence on the date the action or prosecution was
			 commenced, within the meaning of State law, in State court.
				IIVenue and
			 Transfer Improvements
			201.Scope and
			 definitions
				(a)In
			 generalChapter
			 87 of title 28, United States Code, is amended by inserting
			 before section 1391 the following new section:
					
						1390.Scope
							(a)Venue
				definedAs used in this
				chapter, the term venue refers to the geographic specification
				of the proper court or courts for the litigation of a civil action that is
				within the subject-matter jurisdiction of the district courts in general, and
				does not refer to any grant or restriction of subject-matter jurisdiction
				providing for a civil action to be adjudicated only by the district court for a
				particular district or districts.
							(b)Exclusion of
				certain casesExcept as otherwise provided by law, this chapter
				shall not govern the venue of a civil action in which the district court
				exercises the jurisdiction conferred by section 1333, except that such civil
				actions may be transferred between district courts as provided in this
				chapter.
							(c)Clarification
				regarding cases removed from State courtsThis chapter shall not determine the
				district court to which a civil action pending in a State court may be removed,
				but shall govern the transfer of an action so removed as between districts and
				divisions of the United States district
				courts.
							.
				(b)Conforming
			 amendmentThe table of sections at the beginning of
			 chapter 87 of title 28,
			 United States Code, is amended by inserting before the item relating to section
			 1391 the following new item:
					
						
							Sec. 1390.
				Scope.
						
						.
				202.Venue
			 generallySection 1391 of
			 title 28, United States Code, is amended as follows:
				(1)By striking
			 subsections (a) through (d) and inserting the following:
					
						(a)Applicability of
				sectionExcept as otherwise
				provided by law—
							(1)this section shall
				govern the venue of all civil actions brought in district courts of the United
				States; and
							(2)the proper venue
				for a civil action shall be determined without regard to whether the action is
				local or transitory in nature.
							(b)Venue in
				generalA civil action may be brought in—
							(1)a judicial
				district in which any defendant resides, if all defendants are residents of the
				State in which the district is located;
							(2)a judicial
				district in which a substantial part of the events or omissions giving rise to
				the claim occurred, or a substantial part of property that is the subject of
				the action is situated; or
							(3)if there is no
				district in which an action may otherwise be brought as provided in this
				section, any judicial district in which any defendant is subject to the court’s
				personal jurisdiction with respect to such action.
							(c)ResidencyFor
				all venue purposes—
							(1)a natural person,
				including an alien lawfully admitted for permanent residence in the United
				States, shall be deemed to reside in the judicial district in which that person
				is domiciled;
							(2)a party with the
				capacity to sue and be sued in its common name under applicable law, whether or
				not incorporated, shall be deemed to reside, if a defendant, in any judicial
				district in which such defendant is subject to the court’s personal
				jurisdiction with respect to the civil action in question and, if a plaintiff,
				only in the judicial district in which it maintains its principal place of
				business; and
							(3)a defendant not
				resident in the United States may be sued in any judicial district, and the
				joinder of such a defendant shall be disregarded in determining where the
				action may be brought with respect to other defendants.
							(d)Residency of
				corporations in states with multiple districtsFor purposes of venue under this chapter,
				in a State which has more than one judicial district and in which a defendant
				that is a corporation is subject to personal jurisdiction at the time an action
				is commenced, such corporation shall be deemed to reside in any district in
				that State within which its contacts would be sufficient to subject it to
				personal jurisdiction if that district were a separate State, and, if there is
				no such district, the corporation shall be deemed to reside in the district
				within which it has the most significant
				contacts.
						.
				(2)In subsection
			 (e)—
					(A)in the first
			 paragraph—
						(i)by
			 striking (1), (2), and (3) and
			 inserting (A), (B), and (C),
			 respectively; and
						(ii)by
			 striking (e) A civil action and inserting the following:
							
								(e)Actions where
				defendant is officer or employee of the United States
									(1)In
				generalA civil
				action
									;
				and
						(B)in the second
			 undesignated paragraph by striking The summons and complaint and
			 inserting the following:
						
							(2)ServiceThe summons and
				complaint
							.
					(3)In subsection (f),
			 by striking (f) A civil action and inserting (f)
			 Civil actions against a foreign
			 state.—A civil action.
				(4)In subsection (g),
			 by striking (g) A civil action and inserting (g)
			 Multiparty, multiforum
			 litigation.—A civil action.
				203.Repeal of
			 section 1392Section 1392 of
			 title 28, United States Code, and the item relating to that section in the
			 table of sections at the beginning of chapter 87 of such title, are
			 repealed.
			204.Change of
			 venueSection 1404 of
			 title 28, United States Code, is amended—
				(1)in subsection (a),
			 by inserting before the period at the end the following: or to any
			 district or division to which all parties have consented; and
				(2)in subsection (d),
			 by striking As used in this section and inserting
			 Transfers from a district court of the United States to the District
			 Court of Guam, the District Court for the Northern Mariana Islands, or the
			 District Court of the Virgin Islands shall not be permitted under this section.
			 As otherwise used in this section,.
				205.Effective
			 dateThe amendments made by
			 this title—
				(1)shall take effect
			 upon the expiration of the 30-day period beginning on the date of the enactment
			 of this Act; and
				(2)shall apply
			 to—
					(A)any action that is
			 commenced in a United States district court on or after such effective date;
			 and
					(B)any action that is
			 removed from a State court to a United States district court and that had been
			 commenced, within the meaning of State law, on or after such effective
			 date.
					
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
